DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENG et al., CN 209303272 (translation used for rejection purposes).

Claim 1 describes a mobile panel maintenance unit, comprising:
a base supported for translational motion over a ground surface;
a carriage arm movably mounted to said base;
a panel maintenance assembly affixed in movable orientation to said carriage arm; and
a logic controller including a processor communicatively coupled to a non-transitory computer readable media containing a program code, said logic controller operable to control operation of said mobile panel maintenance unit.
PENG et al. discloses all of these features by disclosing a solar panel cleaning vehicle, wherein the unmanned vehicle comprises a base for translational motion over the ground (element 10 having pedrails or wheels; See Figure 2), a carriage arm movably mounted to the base (element 20; lifting device comprising a mechanical arm bracket 201 for a mechanical arm 202), a panel maintenance assembly affixed in movable orientation (via element 30; angle adjusting device) to the carriage arm (element 40; cleaning device) and a logic controller having a processor to control the operations of the system (Figure 7 represents the logic controller, per se ; element 501 is the processor).

As per claim 2, clearly the unmanned (robotic) cleaning vehicle is controlled by the processor-based control unit and therefore the features of this claim are clearly anticipated.

As per claim 5, PENG et al. adequately discloses the utilization of a wireless communication network utilizing a server, per se. (e.g. See 3rd paragraph under Example 1).

As per claim 14, PENG et al. adequately discloses the utilization of a mechanism that performs a sweeping motion, per se (e.g. See element 402; a brush).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al., as applied to claim 2, from above, and further in view of Shugar, U.S. Patent No. 10,305,419.

As per claim 3, PENG et al. does not specifically disclose the utilization of GPS with respect to the positing of the solar panel cleaning vehicle.

In analogous art, Shugar, discloses a vehicle that is used for washing solar panels, whereby a GPS sensor can be used and configured with a proximity sensor so as to fully automate the vehicle for cleaning in an entirely unattended mode (e.g. See C2 L33-47).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of Shugar into PENG et al. for the purpose of allowing the unmanned vehicle the capability to be precisely located with respect to the orientation of the vehicle and the position of the solar panels, so that the accuracy of the positioning of the vehicle can be easily and reliably achieved using well known navigation and positioning techniques.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al., as applied to claim 1, from above, and further in view of HWANG et al., KR 101623460 B1 (translation used for rejections).

As per claims 12 and 13, PENG et al. does not specifically disclose the utilization of a blower, per se, for aiding in the cleaning of the solar panels.

In analogous art, HWANG et al. discloses a robotic solar panel cleaning apparatus that utilizes a blower to blow air on to the solar panels to aid in cleaning them (e.g. See page 5/11 of translated document, specifically citation of “A steam nozzle unit 330 for injecting steam heated by the heater and the heater; And an airblower 340 for blowing the air supplied to the blower and the blower onto the surface of the solar cellpanel.”).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of HWANG et al. into PENG et al. for the purpose of allowing for a more comprehensive way of cleaning the solar panel, that is, by not only using an agitation means that directly scrubs the surface but also a non-contact way to blow away residue after it has been loosened up, thereby providing a more reliable and effective way of cleaning the solar panel.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al., as applied to claim 14, from above, and further in view of ZHANG et al., CN 105797993 (translation used for rejections).

As per claims 15 and 16, PENG et al. does not specifically disclose the cleaning assembly to be comprised of bristles, per se.

In analogous art, ZHANG et al. discloses a solar panel cleaning vehicle, wherein the cleaning mechanism is comprised of a roller brush made up of many bristles, per se (e.g. See 3rd paragraph under Embodiment 1 of translated document; “nylon or animal bristles).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of ZHANG et al. into PENG et al. for the purpose of having an abrasive cleaning function that is capable of trapping and removing many stubborn debris pockets because the numerous bristles will strike against the debris with many times more force than a roller brush having only a very few abrasive mechanisms, and this would form a more effective way of accentuating the cleaning of the solar panels.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PENG et al., as applied to claim 14, from above, and further in view of SPINNER, DE 102012103574 A1 (translation used for rejections).

As per claim 17, PENG et al. does not disclose vibrations used for cleaning the solar panels.

In analogous art, SPINNER discloses this feature for aiding in the cleaning of solar panels (e.g. See page 3 of translated document; ultrasonic vibrations).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of SPINNER into PENG et al. for the purpose of allowing the combination of contact and non-contact methods of debris removal to be utilized, thereby ensuring the most comprehensive approach to removing all the debris and therefore form a reliable and dependable means by which debris is removed from the solar panels.


Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al., as applied to claim 1, from above, and further in view of HWANG et al., KR 20170079456 A (translation used for rejections).

As per claims 18-19 and 21, PENG et al does not specifically disclose the utilization of a fluid to be applied to the solar panel to be cleaned through utilization of the cleaning assembly.

In analogous art, HWANG et al. discloses a solar panel cleaning robot that utilizing a cleaning apparatus (element 170) that includes a water splitting unit (element 171) for spraying water onto the solar panel cell (element 5) and a brush unit (element 172)(e.g. See Figure 3). Clearly, inherent to the utilization of a fluid being applied to the solar panel is a port or fluid conduit which carries the fluid through the arm and out of the cleaning assembly.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of HWANG et al. into PENG et al. for the purpose of allowing the cleaning mechanism to first coat the solar panel with fluids which would soften any debris, before any further attempts are made to remove the debris. The softening of the debris aids in making it easier to remove the debris so that the brushes can scrape or push it off easier.

As per claim 21, since the direction of “outward”, with respect to a wiper, is not defined in any meaningful way that would preclude its interpretation to be broadly interpreted to correspond to PENG et al.’s combined system (PENG et al. in view of HWANG et al.) disclosing the utilization of a rotating brush that wipes, per se (e.g. See “brush” of PENG et al.)


Allowable Subject Matter
Claims 4, 8-11, 20 and 23-24 are allowed.

Claims 6-7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 4, the prior art of record fails to teach or adequately suggest a mobile panel maintenance unit comprising a real time kinematics receiver configured to communicatively coupled to a base station operable to broadcast a phase measurement of a carrier wave emitted by said global positioning system; and
a global position signal analyzer operable to compares said phase measurement of said carrier wave received by said real time kinematics receiver of said apparatus with said phase measurement of said carrier wave received by said base station, said global position signal analyzer based on comparison of said phase measurement of said carrier wave calculates location coordinates of said mobile panel maintenance unit to said base station, in combination with the other claimed features and or limitations as claimed.

As per claims 6-7, specifically with respect to dependent claim 6, the prior art of record fails to teach or adequately suggest a mobile panel maintenance unit comprising an electronic data exchanger communicatively coupled through a network to a panel array database including panel spatial information, including one or more of geographic panel location coordinates, location coordinates of panel dimensional boundaries, location coordinates of panel plane orientation, in combination with the other claimed features and or limitations as claimed.

As per claims 8-11, specifically with respect to independent claim 8, the prior art of record fails to teach or adequately suggest a mobile panel maintenance unit comprising an electronic data exchanger communicatively coupled through a network to a panel array database including panel spatial information, including one or more of geographic panel location coordinates, location coordinates of panel dimensional boundaries. or location coordinates of panel plane orientation, said logic controller compares location coordinates of said mobile panel maintenance unit on said ground surface to said panel spatial information to position said mobile panel maintenance unit proximate a panel, wherein said logic controller identifies location coordinates of panel dimensional boundaries or location coordinates of panel plane orientation to position said panel maintenance assembly in relation to said panel surface, in combination with the other claimed features and or limitations as claimed.

As per claim 20, the prior art of record fails to teach or adequately suggest a mobile panel maintenance unit comprising a fluid temperature sensor disposed to sense fluid temperature of said fluid, and a fluid heater thermally coupled to said fluid, said logic controller operable to process fluid temperature sensor signals to operate said fluid heater to maintain a pre-selected fluid temperature, in combination with the other claimed features and or limitations as claimed.

As per claim 22, the prior art of record fails to teach or adequately suggest a mobile panel maintenance unit comprising a fluid catch carried by said mobile base, said fluid catch disposed in spatial relation to a panel by movement of said base to catch a fluid flowing from said panel, in combination with the other claimed features and or limitations as claimed.

As per claims 23 and 24, the prior art of record fails to teach or adequately suggest a mobile panel maintenance unit comprising a map database including geographic spatial information to depict a visual representation of a geographic area;
access a panel array database including panel array information to depict
a visual representation of a panel array in said visual representation of geographic area; and
access said global positioning system or a said real time kinematics system to depict an origin location icon associated with origin location coordinates of said mobile panel maintenance unit, in combination with the other claimed features and or limitations as claimed.


Prior Art Considered but Not Relied Upon
The following references were considered but were not relied upon for any art rejections:
	
(1)	ZHAO et al., CN204091887 U, which discloses a photovoltaic solar panel cleaner bidirectional cleaning dust collector, high cleaning efficiency and is suitable for the desert zone for washing of photovoltaic solar panel, comprising a host, an arm support assembly, a brush head piece, a rotary oil cylinder, a dust collecting component, a brush assembly, the main machine for bearing other element, walking, and operation arm support assembly, a dust component, brush component and so on to finish the cleaning work.;
	
(2)	SONG et al., CN 209531496 U, which discloses a solar panel cleaning robot, belonging to the technical field of robot. It comprises a machine frame, a walking mechanism, a rotating mechanism, a driving control system structure, it has a controller, the controller is fixed on the bottom plate, a controller and a driving wheel, a rotary control member, a first steering motor-reducer and the second steering engine electrically connected-the speed reducer. Intelligent solar panel, effectively improves the working efficiency, at the same time, the robot is movable and has good adaptability, can clean the solar panel of all types.;
	
(3)	YAO et al., CN 202893749 U, which discloses a solar power generating plate field, specifically claims a mobile solar photovoltaic battery board cleaning device. comprising a vehicle, a working device mounted on a vehicle, wherein the vehicle is provided with a water tank and the compressed air tank, the working device comprises fixed base set on the vehicle, fixing pedestal and one end of the telescopic upright post is connected with one side of the telescopic upright post is connected with one end of the telescopic arm, telescopic arm and the other end connected with a sweeping. the cleaning head comprising a bracket and two side are respectively provided with a Venturi injector, the venturi injector is provided with a venturi tube, the lower part is provided with a water inlet pipe, one end of which is provided with a compressed air pipe, and the other end is provided with a nozzle.; and
	
(4)	GAMEZ et al., WO 2010/142837, which discloses a vehicle and method for cleaning parabolic trough solar collectors (2), comprising: a motorized vehicle (1) including a water tank (4); front (5) and rear (6) cleaning arms, each with a telescopic part (7) having a plurality of sections, one end of said telescopic part being coupled to a pivot head (8) supporting a rotary cleaning brush (9) and including spraying nozzles (10); and proximity sensors (12) for the brushes (9), wherein the vehicle includes front and rear transverse guide rails (13) which include a linear movement means (14) coupled, by means of a pivot (15), to the cleaning arms (5, 6). The brushes (9) can move relation to the head (8) by means of a shaft (21) actuated by a retraction actuator (27) in order to avoid obstacles (26).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 24, 2022
/RDH/